DETAILED ACTION
This action is in reply to papers filed 10/8/2019. Claims 1-14 are pending and examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210115366A1, Published 4/22/2021.


Drawings
The drawings are objected to because the ‘Description of Drawings’ in the as-filed specification at para. 13 refers to a Fig. 7F. 

    PNG
    media_image1.png
    29
    210
    media_image1.png
    Greyscale


However, no such figure is provided in ‘Drawings’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-12 are objected to because of the following informalities:  Independent claim 1 recites, inter alia, “…a three-dimensional in vitro model of an intestinal tissue (HIO) derived from a precursor cell comprising a lumen, comprising inserting a lengthening device into said lumen, wherein said lengthening device applies strain to said lumen.” A review of the specification reveals that ‘HIO’ is an acronym for human (H) intestinal (I) organoid (O). Independent claims 13 and 14 confirm this. Applicant should amend independent claim 1 to include ‘H’ (human). Note claims 2-12 are included in this rejection as they depend from claim 1. 
Claim 3 is grammatically awkward. Starting on the second line, the claim recites, inter alia, “…comprises transplanting said HIO into an immunocompromised animal model prior to implantation of said lengthening device said HIO develops crypt regions, villi…” A comma (,) should be place after the recitation of the phrase “lengthening device” followed by the transitional phrase ‘wherein’. That is, the claim should recite, inter alia, “…of said lengthening device, wherein said…..”
Claim 10 recites, inter alia, “..of from about…” This recitation is grammatically awkward. Applicant should consider removing the term ‘from’.
   Appropriate correction is required

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Prior Art Rejection 1
Claim 14 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Forster et al. (Stem Cell Reports. 2014 Jun 3; 2(6): 838–852).
Regarding claim 14, Forster discloses deriving adult stem cells from human pluripotent stem cells (hPSCs) that gave rise to functional human intestinal tissue comprising all major cell types of the intestine. Forster discloses histological and functional analyses revealed that such human organoid (i.e. 3D tissue) cultures could be derived with high purity and with a composition and morphology similar to those of cultures obtained from human biopsies.  However, Forster notes that whereas the expression levels of several marker proteins for intestinal function, such as PLAG2A, TFF1, and TFF2 (Figures S5D–S5F) offer evidence of cell maturation of hESC-derived organoids, the full complexity of intestinal maturation was not recapitulated by this in vitro culture (Abstract; paragraph bridging Pg. 844 and Pg. 855).
Accordingly, Forster anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim interpretation: Claim 4 recites, inter alia, “…wherein said second engraftment period comprises inserting said lengthening device after said first engraftment until villus height and crypt depth is increased as compared to a control HIO not subjected to said lengthening device.” Claim 5 recites, inter alia, “…wherein said first engraftment period [transplanting the HIO] is carried out until said HIO obtains a blood supply.” Claim 6 recites, inter alia, “..wherein said first [transplanting the HIO] and second engraftment period [inserting said lengthening device] is carried out until said HIO has increased villus height and crypt depth and crypt fission, and increased longitudinal and circular muscular thickness, as compared to a control HIO which does not contain a lengthening device.”
	The “until” limitations (e.g. transplanting the HIO is carried out until and inserting said lengthening device after said first engraftment until) have not been giving any patentable weight. This is because, in the context of the claimed invention, the length in time to transplant the HIO or insert the lengthening device is not indefinite. To put it another way, one doesn’t continue transplanting the HIO or continue inserting the lengthening device until X happens. The HIO is transplanted. The lengthening device is inserted. As such, the limitations recited in claims 4-6  (e.g. villus height and crypt depth are increased) are interpreted to be the result of the step of transplanting the HIO or inserting the lengthening device. 

Prior Art Rejection 2
Claim(s) 1-6, 10-11 and 13 are  rejected under 35 U.S.C. 103 as being unpatentable over Helmrath et al. (WO2016061464A1, Published 4/21/2016; cited on Pg. 9 of IDS filed 4/21/2020) in view of Sullins et al. (J Pediatr Surg. 2014 Dec;49(12):1791-4.), Riehl et al. (Am J Physiol Gastrointest Liver Physiol. 2015 Dec 1;309(11):G874-87.) and Scott et al. (J Pediatr Surg. 2015 Jun;50(6):954-7).

Regarding claim 1, in-part, and claim 13,in-part, Helmrath et al. teach a method of making a vascularized hollow organ comprising the steps of a) engrafting a human intestinal organoid (HIO) into an immune compromised organism (as in claim 3, in-part); wherein said HIO is obtained from human induced pluripotent stem cells (iPSCs) (as in claim 11); wherein, during said engrafting step, said HIO forms mature intestinal tissue (Pg. 19, para. 40). Cross-section of engraftment at 6 weeks revealed intestinal structure with central lumen (as in claim 1, in-part) (Pg. 3, para. 7). With further regards to claim 3, Helmrath teaches staining of engrafted HIO shows multiple areas of laminated layers of smooth muscle and high magnification imaging demonstrates crypt-villus domains (Pg. 3, para. 8). Helmrath notes that the blood supply of the engrafted HIO was supported by mouse vasculature (as in claim 5) (Pg. 24, para. 50). Helmrath adds that HIOs may serve, through further translational research, as a means for the eventual treatment of short bowel syndrome and other gastrointestinal diseases, as they serve as a way to 'personalize' and bioengineer functional human intestine (Pg. 26, para. 53).
However, Helmrath fails to teach (1) the HIO comprises a lengthening device (as further in claim 13), and more specifically, (2) that the lengthening device is inserted into the lumen of the HIO, wherein said lengthening device applies strain to said lumen (as further in claim 1).
Before the effective filing date of the claimed invention, Sullins et al. taught short bowel syndrome (SBS) is a disorder of malabsorption due to inadequate intestinal length. Neonatal diagnoses such as necrotizing enterocolitis, intestinal atresias, midgut volvulus, abdominal wall defects, complicated meconium ileus, and aganglionosis lead to SBS and mortality has remained 20%–40%.  Limitations in treatment options for SBS have led researchers to focus on lengthening existing intestine using mechanical force, or distraction enterogenesis. Sullins notes that all current models isolate intestinal segments from continuity during lengthening, which is associated with loss of tissue upon restoration and does not allow repeated lengthening of the isolated segment. As such, Sullins and colleagues therefore sought to create a surgical model for intestinal lengthening that may serve as a platform for repeat lengthening procedures to maximize the net increase in tissue length (Pg. 1791, Col. 1).
Towards this end, Sullins teaches adult rats were anesthetized with inhaled oxygen and isoflurane. The abdomen was entered through a midline laparotomy incision and the jejunum was located and transected approximately 10 cm from the ligament of Treitz. To create a defunctionalized Roux limb (i.e. an intestinal organoid), a longitudinal, antimesenteric enterotomy was made 6 cm from the open proximal end of the distal segment. The proximal jejunal segment was then anastomosed in an end-to-side configuration to the distal enterotomy with 6-0 Prolene in a simple interrupted fashion to restore enteric continuity. A small opening was created in the mesentery 1 cm from the end of the Roux limb and a vessel loop was placed around the jejunum. This reads on a ‘first engraftment period’.  Coated and encapsulated PCL springs (as in claim 2 ‘device having cavity’) with spring constants between 1 and 2 N/m (as in claim 10) were placed into the Roux limb (as further in claim 1 and claim 13), and the end was closed with 6-0 Prolene suture in a simple interrupted fashion (paragraph bridging Pg. 1791 and Pg. 1792). Lengthened segments were retrieved after 4–6 weeks and measured for length. This reads on a ‘second engraftment period’. 
In their results, Sullins et al. discovered jejunal segments were lengthened from 1.0 cm to 3.0 cm. Regarding claim 6, in-part, Sullins teaches lengthened segments had increased smooth muscle thickness, fewer submucosal ganglia, and similar numbers of myenteric ganglia compared to normal intestine (Abstract; Fig. 3). When compared to normal jejunal mucosa, lengthened segments demonstrated increased crypt depth (as in claim 4, in-part, and as in claim 6, in-part). Riehl et al. notes that lengthening of the small intestine by crypt fission (as further in claim 6) (Pg. G880, Col. 2, middle of first paragraph). Using the same surgical model as Sullins et al. (Pg. 955-956, ‘Surgical Procedure’-“A defunctionalized Roux limb was created as previously described [11]”), Scott et al. taught that although no significant difference in villus height was observed between lengthened segments and normal jejunum (289 ± 65 versus 244 ± 65 μm, respectively), the value of lengthened segments was increased over non-lengthened normal jejunum (289 vs 244) (as further in claim 4 and claim 6) (Pg. 956, Col. 1, para. 1). 
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Helmrath et al., wherein Helmrath teaches producing an animal model comprising a human intestinal organoid (HIO) derived from induced pluripotent stem cells, wherein said model can be used in the translation research of short bowel syndrome (SBS), with the teachings of Sullins et al., wherein Sullins teaches SBS is a disorder of malabsorption due to inadequate intestinal length.
That is, one of ordinary skill in the art would have found it prima facie obvious to (1) produce an animal model of SBS, wherein said model is characterized by an engraftment of an HIO having an inadequate intestinal length and (2) insert a lengthening device in the lumen of the HIO in order to assess the ability of the lengthening device to treat SBS. Motivation to make such a modification is present because Helmrath specifically teaches their HIOs may serve as a way to 'personalize' and bioengineer functional human intestine.
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Prior Art Rejection 3
Claim(s) 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Helmrath et al. (WO2016061464A1, Published 4/21/2016; cited on Pg. 9 of IDS filed 4/21/2020) in view of Sullins et al. (J Pediatr Surg. 2014 Dec;49(12):1791-4.), Riehl et al. (Am J Physiol Gastrointest Liver Physiol. 2015 Dec 1;309(11):G874-87.) and Scott et al. (J Pediatr Surg. 2015 Jun;50(6):954-7) as applied to claims 1-6, 10-11 and 13 above and further in view of Huynh et al. (Huynh et al.   Academic Surgical Congress 2017 Conference. Published 1/26/2017) and Rouch et al. (J Pediatr Surg. 2016 Dec;51(12):1988-1992.; cited on Pg. 40 of IDS filed 4/21/2020).

The teachings of Helmrath et al. in view of Sullins et al., Riehl et al. and Scott et al. are relied upon as detailed above. However, none of the aforementioned references teach the lengthening device has a relaxed length of about 10 to about 15 mm (as in claim 7) or that the device has a compressed length of about 4 to about 8 mm (as in claim 8).
Before the effective filing date of the claimed invention, Huynh et al. taught that distraction enterogenesis has been investigated as a novel treatment for patients with short bowel syndrome (SBS). Given the variability of intestinal sizes, Huynh notes that it is critical to determine safe, translatable spring characteristics in different sized animal models prior to clinical use. Self-expanding nitinol springs have been shown to lengthen intestines in rats and pigs. Here, Huynh and colleagues show spring-mediated intestinal lengthening is scalable and feasible in a murine model.
Specifically, Huynh teaches a 10 mm nitinol spring (as in claim 7) was compressed to 3 mm (about 4 mm) (as in claim 8)  and placed in a 5 mm intestinal segment isolated from continuity in mice. A non-compressed nitinol spring placed in a 5 mm isolated intestinal segment served as a control. Spring parameters were proportionally extrapolated from previous rodent and porcine spring parameters to accommodate the smaller size of murine intestines. After 1 to 2 weeks, the intestinal segments were examined for size and retrieved for histological analysis. Huynh teaches intestinal segments with compressed spring constants between 0.2 to 1.4 N/m lengthened from 5 to 9.3 ± 1.0 mm (Figure), whereas control segments lengthened from 5 to 6.0 ± 0.5 mm (p<0.01). Diameter of both groups increased similarly, 1.5 to 3.1 ± 0.1 mm and 1.5 to 3.1 ± 0.8 mm (see entire Abstract).
However,  Huynh fails to teach the device has a diameter of about 1 to about 3 mm (as in claim 9).
Before the effective filing date of the claimed invention, Rouch et al. taught that  understanding the dimensions of animal model intestines was critical for spring development in distraction enterogenesis. For example, Rouch teaches knowing that 1 month old, juvenile mini-yucatan pigs have a jejunal luminal diameter of 7.5 mm allowed them to use 7 mm as the inner diameter of their springs (Pg. 1990, Col. 2, para. 3). 
When taken with the combined teachings of Helmrath et al. in view of Sullins et al., Riehl et al. and Scott et al., wherein the combination teaches an animal model of SBS engrafted with an HIO and a lengthening device (i.e. a spring) inserted into the lumen of the HIO, one of ordinary skill in the art would have found it prima facie obvious to use the spring characteristics set forth in the small animal model of Huynh because Huynh cautions that given the variability of intestinal sizes, it is critical to determine safe, translatable spring characteristics in different sized animal models prior to clinical use. 
To this end, the skilled artisan would have found it prima facie obvious to use a spring diameter of 1.5 to 3.1 mm (as in claim 9) because this is the diameter of the intestine of a small size mouse and Rouch teaches the diameter of the spring must be similar to the diameter of the intestine of the animal. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Prior Art Rejection 4
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Helmrath et al. (WO2016061464A1, Published 4/21/2016; cited on Pg. 9 of IDS filed 4/21/2020) in view of Sullins et al. (J Pediatr Surg. 2014 Dec;49(12):1791-4), Riehl et al. (Am J Physiol Gastrointest Liver Physiol. 2015 Dec 1;309(11):G874-87) and Scott et al. (J Pediatr Surg. 2015 Jun;50(6):954-7) as applied to claims 1-6, 10-11 and 13 above and further in view of Moschidou et al. (Stem Cells Dev. 2013 Feb 1;22(3):444-58).

The teachings of Helmrath et al. in view of Sullins et al., Riehl et al. and Scott et al. are relied upon as detailed above. However, none of the aforementioned references teach the human intestinal organoid (HIO) is derived from a pluripotent stem cell that was derived from a fetal tissue stem cell (as in claim 12).
Before the effective filing date of the claimed invention, Moschidou et al. investigated whether culture under conditions that maintain pluripotency in first-trimester hAFSC (human mid-trimester amniotic fluid stem cells) would favor the induction of pluripotency in mid-gestation amniotic cells. Moschidou show that human mid-trimester AFSC cells (as in claim 12) can be reprogrammed using a chemical approach (Abstract; Pg. 454 ‘Discussion’).
 When taken with Moschidou’s teaching of reprogramming human fetal stem cells using a non-viral approach, one of ordinary skill in the art would have found it prima facie obvious to use the method of Moschidou to derive the iPS cells used in HIO of Helmrath et al. in view of Sullins et al., Riehl et al. and Scott et al. This is because it was well known in the art that a major limitation of viral-vector mediated reprogramming is the use of viruses that integrate into the genome and are associated with the risk of tumor formation. Thus, for these purposes, the modification would have been prima facie obvious. 
 Therefore, the claimed invention, as a whole, was clearly prima facie obvious.
 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632